UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January 2013 Commission File Number 0-28584 CHECK POINT SOFTWARE TECHNOLOGIES LTD. (Translation of registrant's name into English) 5 Ha’solelim Street, Tel Aviv, Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form, is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.1 INVESTOR CONTACT: Kip E. Meintzer Check Point Software Technologies +1.650.628.2040 ir@checkpoint.com MEDIA CONTACT: James Rivas Check Point Software Technologies +1.650.628.2215 press@checkpoint.com CHECK POINT SOFTWARE TECHNOLOGIES REPORTS FOURTH QUARTER AND FULL YEAR 2 Full Year 2012: · Total Revenues: $1,342.7 million, representing an 8 percent increase year over year · Non-GAAP Operating Income: $798.9 million, representing 59 percent of revenues versus 58 percent year over year · Non-GAAP EPS: $3.19, representing an 11 percent increase year over year · Cash Flow From Operations: $815.8 million, representing a 14 percent increase year over year · Share Repurchase Program: $466.2 million, representing a 55 percent increase year over year Fourth Quarter 2012: · Total Revenues: $368.6 million, representing a 3 percent increase year over year · Non-GAAP Operating Income: $222.9 million, representing 60 percent of revenues, same as last year · Non-GAAP EPS: $0.91, representing an 8 percent increase year over year · Cash Flow From Operations: $202.4 million, representing a 17 percent increase year over year San Carlos, Calif., January 23, 2013 — Check Point® Software Technologies Ltd. (NASDAQ: CHKP), the worldwide leader in securing the Internet, today announced financial results for the fourth quarter and full-year ending December 31, 2012. “Throughout 2012, customers continued to adopt the Software Blades Architecture and further consolidated their security infrastructure with our new appliance portfolio.Revenues from software blades had a significant contribution to our growth with over a 50% increase this year. Overall financial results were good with non-GAAP EPS growth of 11 percent for the year.Cash flow from operations reached $816 million dollars representing 14 percent growth for the year.In the fourth quarter, cash flow from operations was $202 million dollars representing 17 percent growth,” said Gil Shwed, founder, chairman and chief executive officer at Check Point Software Technologies. Financial Highlights for the Fourth Quarter of 2012 · Total Revenues: $368.6million, an increase of 3 percent, compared to $356.8million in the fourth quarter of 2011. · GAAP Operating Income: $210.5 million, an increase of 9 percent, compared to $192.6 million in the fourth quarter of 2011. GAAP operating margin was 57 percent, compared to 54 percent in the fourth quarter of 2011. · Non-GAAP Operating Income: $222.9 million, an increase of 4 percent, compared to $213.7 million in the fourth quarter of 2011. Non-GAAP operating margin was 60 percent, same as in the fourth quarter of 2011. softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.2 · GAAP Net Income and Earnings per Diluted Share: GAAP net income was $174.0 million, an increase of 9 percent, compared to $159.8 million in the fourth quarter of 2011. GAAP earnings per diluted share were $0.85, an increase of 13 percent, compared to $0.75 in the fourth quarter of 2011. · Non-GAAP Net Income and Earnings per Diluted Share: Non-GAAP net income was $185.1 million, an increase of 4 percent, compared to $178.1 million in the fourth quarter of 2011.Non-GAAP earnings per diluted share were $0.91, an increase of 8 percent, compared to $0.84 in the fourth quarter of 2011. · Deferred Revenues: As of December 31, 2012, Check Point had deferred revenues of $589.7 million, an increase of 7 percent, compared to $552.2 million as of December 31, 2011. · Cash Flow: Cash flow from operations was $202.4 million, an increase of 17 percent, compared to $173.2 million in the fourth quarter of 2011. · Share Repurchase Program: During the fourth quarter of 2012, the company repurchased 3.6 million shares at a total cost of $160.1 million. · Cash Balances and Marketable Securities: $3,295.4 million as of December 31, 2012, an increase of $416.0 million, compared to $2,879.4 million as of December 31, 2011. Financial Highlights for the Year Ended December 31, 2012 · Total Revenues: $1,342.7 million, an increase of 8 percent, compared to $1,247.0 million in 2011. · GAAP Operating Income: $746.5 million, an increase of 16 percent, compared to $642.2 in 2011.GAAP operating margin was 56 percent, compared to 51 percent in 2011. · Non-GAAP Operating Income: $798.9 million, an increase of 10 percent, compared to $725.9 million in 2011. Non-GAAP operating margin was 59 percent, compared to 58 percent in 2011. · GAAP Net Income and Earnings per Diluted Share: GAAP net income was $620.0 million, an increase of 14 percent, compared to $544.0 million in 2011. GAAP earnings per diluted share were $2.96, an increase of 17 percent, compared to $2.54 in 2011. · Non-GAAP Net Income and Earnings per Diluted Share: Non-GAAP net income was $667.9 million, an increase of 9 percent, compared to $613.6 million in 2011. Non-GAAP earnings per diluted share were $3.19, an increase of 11 percent, compared to $2.87 in 2011. · Cash Flow: Cash flow from operations was $815.8 million, an increase of 14 percent, compared to $714.9 million in 2011. · Share Repurchase Program: The Company repurchased 9.5 million shares at a total cost of $466.2 million during 2012. For information regarding the non-GAAP financial measures discussed in this release, please see “Use of Non-GAAP Financial Information” and “Reconciliation of GAAP to Non-GAAP Financial Information.” 2012 Business Highlights Over the course of 2012, Check Point introduced new and innovative products focused on fighting cyber threats and making enterprises more secure including: · Check Point ThreatCloud™ – The first collaborative network to fight cybercrime. ThreatCloud gathers attack data from thousands of gateways and sensors around the world and distributes the intelligence to participating security gateways. In the fourth quarter, the company continued to expand the ThreatCloud offering with the introduction of new managed security services. · Anti-Bot Software Blade – The Anti-bot software blades address one of the key cyber threats used by the most sophisticated attacks.Bots are malicious software agents that hide inside personal computers awaiting instructions from their remote operators.They are utilized to steal data and attack other computers as well as other malicious activities. The anti-bot software blades detect the bot presence on the network using a multi-dimensional approach and block their activity. softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.3 · New Appliance Product Line Transition – Over 90 percent of appliances sold during the fourth quarter were from the new appliance product line.Our 2012 Appliances models are optimized for Check Point’s Software Blade Architecture™ and deliver approximately three times the performance of previous generations. · New Secure OS (GAiA) – GAiA is our new secure operating system that unifies the operations of the company’s new and existing appliances, integrating the functions and features of multiple product lines. · Software Version R74.40 – New software version for the company’s core network security products. This version includes more than 100 new features, including the Anti-Bot Software Blade and an updated version of the company’s Anti-Virus Software Blades powered by Check Point ThreatCloud. · Check Point Virtual Systems – New solution for private cloud environments and data centers that enables the consolidation of up to 250 security gateways on a single hardware platform. · DDoS Protector™ Appliances – Check Point expanded into a new and critical security market segment.These new solutions combat a wide range of Distributed Denial of Service (DDoS) attacks and are integrated with the Check Point Security Management environment. · Security Acceleration Module– The Security Acceleration Module with advanced SecurityCore™ technology enables customers in high-performance and low latency environments, such as financial trading floors, to significantly boost network performance by accelerating key security operations.Customers are able to achieve 110 Gbps of firewall throughput and sub-five micro second (5 µs) latency - enabling the industry's highest-performing two rack-unit firewall. Industry Accolades & New Research: Check Point continued to receive industry recognition and published a whitepaper on a new attack, including: · Top Position in Worldwide Combined Firewall and UTM Appliance Market – Check Point is positioned as the number one vendor in worldwide combined Firewall and UTM appliance revenue for Q2 2012 according to the IDC Worldwide Q2 2012 Security Appliance Tracker. · Leader in Gartner’s Magic Quadrant for Mobile Data Protection – Check Point is recognized as a leader for its ability to encrypt data and secure mobile endpoints. · 2012 Frost & Sullivan Asia Pacific ICT Award– Named "Network Security Vendor of the Year."This is the third time that Check Point has received this prestigious distinction. · MIS Asia Top 100, Singapore – Global Top 75 IT Vendors. · IT Pro Editor’s Choice 2012 Hong Kong – Check Point DDoS Protector Appliance and Check Point Threat Prevention Gateway · SMB World Awards 2012, Hong Kong – Check Point DDoS Protector Appliance · New Eurograbber Attack – Check Point along with Versafe, uncovered a highly sophisticated attack, called Eurograbber, which was used to steal millions from corporate and private banking customers acrossEurope. The two companiespublished "A Case Study of Eurograbber: How 36 million euros was stolen via malware." “During the year, we expanded the power of the Software Blades Architecture by introducing the Check Point ThreatCloud, the industry’s first collaborative network to fight cyber threats globally with thousands of gateways worldwide that contribute attack information into ThreatCloud.In 2013, we will continue to innovate and extend our leadership, focusing on threat prevention and mobile security,” said Gil Shwed, founder, chairman and chief executive officer at Check Point Software Technologies. First Quarter Investor Conference Participation Schedule: · Stifel Nicolaus Technology & Telecommunications Conference February 6, 2013 – San Francisco, CA · Goldman Sachs Technology & Internet Conference February 13,2013 – San Francisco, CA · Morgan Stanley Global Technology, Media and Telecommunications Conference February 25, 2013 – San Francisco, CA softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.4 · Raymond James 33rd Annual Institutional Investor Conference March 4, 2013 – Orlando, FL · UBS Technology Conference March 13,2013 – London, UK Members of Check Point's management team will present at these conferences and discuss the latest company strategies and initiatives. Check Point’s conference presentations are expected to be available via webcast on the company's web site. To view these presentations and access the most updated information please visit the company's web site at www.checkpoint.com/ir. The schedule is subject to change. Conference Call and Webcast Information Check Point will host a conference call with the investment community on January 23, 2013 at 8:30 AM ET/5:30 AM PST.To listen to the live webcast, please visit the website at: www.checkpoint.com/ir. A replay of the conference call will be available through January 30, 2013 on the company's website or by telephone at +1.201.612.7415, replay ID number 407539. About Check Point Software Technologies Ltd. Check Point Software Technologies Ltd. (www.checkpoint.com), the worldwide leader in securing the Internet, provides customers with uncompromised protection against all types of threats, reduces security complexity and lowers total cost of ownership. Check Point first pioneered the industry with FireWall-1 and its patented stateful inspection technology. Today, Check Point continues to develop new innovations based on the Software Blade Architecture, providing customers with flexible and simple solutions that can be fully customized to meet the exact security needs of any organization. Check Point is the only vendor to go beyond technology and define security as a business process. Check Point 3D Security uniquely combines policy, people and enforcement for greater protection of information assets and helps organizations implement a blueprint for security that aligns with business needs. Customers include tens of thousands of organizations of all sizes, including all Fortune and Global 100 companies. Check Point's award-winning ZoneAlarm solutions protect millions of consumers from hackers, spyware and identity theft. ©2013 Check Point Software Technologies Ltd. All rights reserved Legal Notice Regarding Forward-Looking Statements This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statementsgenerally relate to future events or our future financial or operating performance.Forward-looking statements in this press release include, but are not limited to, statements related to our expectations that, in 2013, we will continue the focus on threat prevention with further expansion of our mobile security offerings and will continue to innovate and lead the internet security industry. Our expectations and beliefs regarding these matters may not materialize, and actual results in future periods are subject to risks and uncertainties that could cause actual results to differ materially from those projected. These risks include our ability to continue to develop platform capabilities and solutions; customer acceptance and purchase of our existing solutions and new solutions; the market for IT security continuing to develop; competition from other products and services; and general market, political, economic and business conditions.The forward-looking statements contained in this press release are also subject to other risks and uncertainties, including those more fully described in our filings with the Securities and Exchange Commission, including our Annual Report on Form 20-F filed with the Securities and Exchange Commission on April 9, 2012. The forward-looking statements in this press release arebased on information available to Check Point as of the date hereof, and Check Point disclaims any obligation to update any forward-looking statements, except as required by law. softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.5 Use of Non-GAAP Financial Information In addition to reporting financial results in accordance with generally accepted accounting principles, or GAAP, Check Point uses non-GAAP measures of net income, operating income, operating margin and earnings per share, which are adjustments from results based on GAAP to exclude non-cash equity-based compensation charges, amortization of acquired intangible assets, loss (gain) on sale of marketable securities previously impaired, and the related tax affects. Check Point’s management believes the non-GAAP financial information provided in this release is useful to investors’ understanding and assessment of Check Point’s ongoing core operations and prospects for the future. Historically, Check Point has also publicly presented these supplemental non-GAAP financial measures in order to assist the investment community to see the Company “through the eyes of management,” and thereby enhance understanding of its operating performance. The presentation of this non-GAAP financial information is not intended to be considered in isolation or as a substitute for results prepared in accordance with GAAP. A reconciliation of the non-GAAP financial measures discussed in this press release to the most directly comparable GAAP financial measures is included with the financial statements contained in this press release. Management uses both GAAP and non-GAAP information in evaluating and operating business internally and as such has determined that it is important to provide this information to investors. softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.6 CHECK POINT SOFTWARE TECHNOLOGIES LTD. CONSOLIDATED STATEMENT OF INCOME (In thousands, except per share amounts) Three Months Ended Year Ended December 31, December 31, (unaudited) (unaudited) (unaudited) (audited) Revenues: Products and licenses $ Software updates, maintenanceand subscription Total revenues Operating expenses: Cost of products and licenses Cost of software updates, maintenance and subscription Amortization of technology Total cost of revenues Research and development Selling and marketing General and administrative Total operating expenses Operating income Financial income, net Income before taxes on income Taxes on income Net income $ Earnings per share (basic) $ Number of shares used in computing earnings per share (basic) 200,230 206,083 203,918 206,917 Earnings per share (diluted) $ Number of shares used in computing earnings per share (diluted) 204,258 212,807 209,170 213,922 softwarebladesTM ©2013 Check Point Software Technologies Ltd. All rights reserved.|P.7 CHECK POINT SOFTWARE TECHNOLOGIES LTD. RECONCILIATION OF GAAP TO NON GAAP FINANCIAL INFORMATION (In thousands, except per share amounts) Three Months Ended Year Ended December 31, December 31, (unaudited) (unaudited) (unaudited) (unaudited) GAAP operating income $ Stock-based compensation (1) Amortization of intangible assets (2) Non-GAAP operating income $ GAAP net income $ Stock-based compensation (1) Amortization of intangible assets (2) Gain on sale of marketable securities, previously impaired (3) - - - ) Taxes on the above items (4) Non-GAAP net income $ GAAP Earnings per share (diluted) $ $ $ Stock-based compensation (1) Amortization of intangible assets (2) Gain on sale of marketable securities, previously impaired (3) - - - ) Taxes on the above items (4) Non-GAAP Earnings per share (diluted) $ Number of shares used in computing Non-GAAP earnings per share (diluted) (1) Stock-based compensation: Cost of products and licenses $
